Citation Nr: 0942225	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from August 1963 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to 
service, including exposure to noise while serving on active 
duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
December 2006, prior to the initial AOJ decision on his 
claim.  The Board finds that the notice provided fully 
complies with VA's duty to notify.  Likewise, the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He was told it 
was his responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran 
submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claim.  Furthermore, the Veteran 
advised the Board in January 2007 that he had no additional 
evidence to submit in support of his claim.  Thus the Board 
finds that the purposes behind VA's notice requirement have 
been satisfied, and VA has satisfied its "duty to notify" 
the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in February 2007.  The 
Board notes that the Veteran's representative asserted in its 
October 2009 Informal Hearing Presentation that the 
examination report is inadequate because the examiner failed 
to provide an opinion as to the etiology of the Veteran's 
bilateral hearing loss.  The examiner did, however, provide 
an opinion regarding the likelihood that the Veteran's 
claimed hearing loss was related to noise exposure during 
active military service, which addresses the pertinent 
medical question at issue.  Furthermore, the examiner's 
opinion was rendered after reviewing the claims file, 
interviewing the Veteran and performing the necessary 
audiological test to ascertain that the Veteran's currently 
level of bilateral hearing loss meets VA's standard for a 
hearing disability as set forth in 38 C.F.R. § 3.385.  For 
these reasons, the Board finds the report of the VA 
examination to be adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a).  

The Veteran contends that he currently suffers from bilateral 
hearing loss as a result of in-service noise exposure 
sustained due to his job classification of Electric Power 
Production Specialist, which required him to be exposed to 
loud diesel engines on a daily basis, and exposure to loud 
jet engine noises while working on the flight line in 
Thailand.  The Veteran has stated that he started noticing he 
had hearing loss while serving in Wyoming and it continued to 
get worse while he was in Alaska and Thailand.

Initially the Board notes that the medical evidence 
establishes that the Veteran currently has bilateral hearing 
loss as defined for VA disability purposes.  (See private 
treatment records from 1999 to 2004 and VA examination report 
from February 2007.)  The Board also finds that the Veteran's 
report of noise exposure in service is consistent with the 
places, types and circumstances of his military service and 
thus is competent and credible evidence to establish exposure 
to noise in service.  Furthermore, the Board notes that 
service connection has been established for tinnitus as a 
result of noise exposure in service.  For these reasons, it 
is accepted that the Veteran was exposed to noise during 
service.  As such, the question before the Board is whether 
the evidence establishes that the current bilateral hearing 
loss is related to the Veteran's service, including whether 
it is due to his in-service noise exposure.

A review of the Veteran's service treatment records fails to 
establish that he had hearing loss during service, as defined 
for VA purposes, or complaints of or treatment for any ear 
disorder.  The Veteran underwent five audiometric tests while 
in service.  The Board notes that, although the test results 
are fairly inconsistent when compared against each other, 
none of the tests demonstrate that the Veteran had an 
auditory threshold of 40 decibels or greater in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz, or an auditory 
threshold of 26 decibels or greater in at least three of 
these frequencies.  Thus, a chronic hearing disability is not 
shown to have had its onset in service.  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may, however, still be 
warranted if the competent and credible evidence of record 
establishes that the disability was incurred in service.  

In support of his claim, the Veteran submitted private 
medical records of audiology examinations from August 1999 
through November 2006.  Although these medical records show 
current bilateral hearing loss, they fail to establish that 
this is related to noise exposure incurred in service.  In 
fact, there is no medical opinion in these records indicating 
an etiology of the Veteran's current bilateral hearing loss.

The Veteran was provided a VA audio examination in February 
2007.  The examiner noted she had conducted a review of the 
claims file and the medical record.  The Veteran reported 
military noise exposure as an electrical power production 
specialist.  He related that he worked in power plants with 
diesel engine noise.  He reported using ear protection.  In 
addition, he reported that, in Thailand, he worked for four 
months on the flight line with ear protection.  Finally, 
while in Alaska, he operated a power plant for one year, and 
he wore ear muffs.

As for post-service noise exposure, the Veteran reported 
occupational exposure to noise for 30 plus years as a 
radiator repairman on vehicles.  He related being exposed to 
torch and impact wrench noise, but that he wears ear 
protection at work.  Recreationally, he reported deer hunting 
one to two times a year without ear protection, and mowing 
his lawn with a walkman on listening to the radio once a week 
for two hours in the summer.  He reported that his dad has 
hearing loss.

After audiometric testing, the examiner found the Veteran had 
mild to profound mixed hearing loss on the right and mild to 
severe mixed hearing loss on the left.  The reason for the 
finding of mixed hearing loss is that the tympanograms 
indicated abnormal middle ear function.  It was recommended 
that the Veteran be evaluated by an Ear, Nose and Throat 
specialist for this.  There is no indication in the record 
that the Veteran followed up on this recommendation.

In response to a request for a nexus opinion, the examiner 
opined that the Veteran's hearing loss is not caused by noise 
exposure in military service.  Her rationale for this opinion 
is that the audiometric data showed hearing was within normal 
limits at the time of discharge.  The Board notes that, 
although the examiner opined that the Veteran's tinnitus had 
its onset in service based upon the Veteran's description of 
his tinnitus and his recollection of onset and progression, 
she further stated that it is plausible that these in-service 
noise levels precipitated his tinnitus without concurrently 
causing any significant permanent hearing loss.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
11 Vet. App. 345, 348 (1995).  In this case, and based on the 
foregoing, the Board attaches the most probative weight to 
the opinion of the VA examiner.  She had the benefit of 
reviewing all of the pertinent medical records and provided a 
rationale supported by the record.  The Board notes that it 
has considered the representative's contention that the VA 
examination is inadequate because the examiner did not 
identify the cause of  the Veteran's current bilateral 
hearing loss; however, the Board notes that a lack of an 
identified etiology does not necessarily diminish the 
probative value of the opinion and such does not constitute 
positive evidence.  The examiner in this case reviewed the 
claims file and provided a complete rationale for the opinion 
based on reliable principles.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  

Other than the Veteran's unsupported lay opinion, therefore, 
there is no evidence of a nexus between service and his 
bilateral hearing loss.  Although, as a lay person, he is 
competent to testify as to noticing a loss of hearing acuity 
in service, he is not competent to establish a medical 
diagnosis of hearing loss (which can only be shown through 
appropriate testing) or establish a medical etiology merely 
by his own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his current bilateral hearing loss and noise 
exposure during his military service.  

Moreover, the absence of hearing loss in the service 
treatment records or of persistent symptoms at separation, 
along with the first evidence of hearing loss being many 
years later, constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service). 

The Board finds the Veteran's lay statements that he noticed 
a loss of hearing in service and of continuity since service 
to be not credible as they are inconsistent with the 
contemporary medical evidence as seen in the service 
treatment records.  Lay evidence is one type of evidence that 
must be considered and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the contemporary medical evidence 
against lay statements.  See also, Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (noting that the credibility of a 
witness may be impeached by a showing of interest, bias, 
inconsistent statements, and consistency with other 
evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in 
irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  

The Veteran underwent multiple examinations during his time 
in service and yet he failed to report at any of them a 
history of any ear problems, including hearing loss.  At his 
separation examination in August 1967, he continued to deny 
having any ear problems or hearing loss and, as previously 
noted, none was found on audiometric examination.  Now, 
approximately 40 years after his separation from service, the 
Veteran asserts he had hearing loss in service, which is 
clearly inconsistent with the contemporaneous evidence.  
Moreover, the Veteran now contends that the audiometric 
testing conducted at his separation examination in August 
1967 was not accurate.  However, he has not submitted any 
information or evidence to support this allegation.  Without 
sound reasoning or evidence to the contrary, the Board has no 
reason to doubt the accuracy of this audiometric test.  The 
Board finds, therefore, that the Veteran's inconsistent 
statements diminish his credibility such that it renders his 
assertions regarding the onset of hearing loss in service and 
a continuity of symptoms since service to have little to no 
probative weight.  

Finally, the Board notes that the medical evidence fails to 
establish that the Veteran's bilateral hearing loss 
manifested to a compensable degree within one year of 
separation.  The first post-service evidence of bilateral 
hearing loss is not seen until 1999, many years after his 
separation from service.

The competent and credible evidence being against the 
Veteran's claim for service connection for hearing loss, the 
Board concludes that the preponderance of the evidence is 
against finding service connection for bilateral hearing loss 
is warranted.  The preponderance of the evidence being 
against the Veteran's claim for service connection, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


